Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on February 5, 2022 is acknowledged.
3.	Claims 1-16 are cancelled.
4.	Claims 17-19 are pending in this application and examined on the merits in this office action.


Withdrawn Objections and Rejection
5.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
6.	Objection to claims 17-19 for containing acronyms without expanding the terms out, is hereby withdrawn in view of Applicant’s amendment to the claims.
7.	Objection to claims 17-19 for reciting multiple peptide formulae and sequences, is hereby withdrawn in view of Applicant’s amendment to the claims.
8.	Objection to claim 17 for missing the term “to” is hereby withdrawn in view of Applicant’s amendment to the claim.
9.	Rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment to the claim.
10.	Rejection of claims 17-18 under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 2015/0203538, or issued as US Patent No. 9388215, filed with IDS), as 
11.	Rejection of claims 17-18 under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 2017/0002049, filed with IDS, or issued as US Patent No. 9738695, filed with IDS), as evidenced by Levetan et al (US 2009/0068145, cited in the previous office action) and as evidenced by Merck Manual, (pancreatitis and acute pancreatitis, accessed 10/28/2021, enclosed in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
12.	Rejection of claims 17-19 under 35 U.S.C. 103 as being obvious over Rejection of claims 17-18 under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 2015/0203538, or issued as US Patent No. 9388215, filed with IDS) or Liu et al (US 2017/0002049, filed with IDS, or issued as US Patent No. 9738695, filed with IDS) or Liu et al (US 2018/0009861, file with IDS), as evidenced by Levetan et al (US 2009/0068145, cited in the previous office action) and as evidenced by Merck Manual, (pancreatitis and acute pancreatitis, accessed 10/28/2021, enclosed in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.\
13.	Rejection of claim 17 on the judicially created basis that it contains an improper Markush grouping of alternatives, is hereby withdrawn in view of Applicant’s amendment to the claim.


Maintained Rejections
Obviousness Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

15.	Claims 17-19 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10772929, as evidenced by Merck Manual (pancreatitis and acute pancreatitis, accessed 10/28/2021, enclosed). Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims, and vice versa. Please note: Instant application is a CON of US Patent No. 10772929, thus, the ODP rejection is proper.

    PNG
    media_image1.png
    448
    592
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    715
    515
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    711
    531
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    257
    532
    media_image4.png
    Greyscale
. 

    PNG
    media_image5.png
    659
    599
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    875
    609
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    507
    641
    media_image7.png
    Greyscale
 .
As evidenced by Merck Manual, pancreatitis and acute pancreatitis is inflammation that resolves both clinically histologically (see page 1). 
18.	The scope of the claims are similar between the instant claims and the US Patent claims. US patent claims and instant application recite the same peptides, and as evidenced by Merck Manual, pancreatitis and acute pancreatitis are both inflammatory pancreatic diseases/ conditions. The patient population is similar in scope. Additionally, since the same peptide is being administered to the same patient population, the end results would be the same. Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims and vice versa. 
Response to Applicant’s Arguments
19.	Applicant argues that “the instant double patenting rejection is improper in view of the restriction requirement dated September 18, 2019 issued by the USPTO in serial No. 16/094881.”
20.	Applicant’s arguments have been fully considered but are not found persuasive. As indicated in the rejection, supra, instant application was filed as a CON of 16/094881 (issued as US Patent No. 10772929). Please see  MPEP 804.01(E). Therefore, the ODP rejection is deemed to be proper and is maintained herein.

21.	Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 16, 24, 34 and 42 of U.S. Patent No. 9388215, as evidenced by Levetan et al (US 2009/0068145) and as evidenced by Merck Manual (pancreatitis and acute pancreatitis, p. 1, accessed 10/28/2021, enclosed).  Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims, and vice versa.

    PNG
    media_image1.png
    448
    592
    media_image1.png
    Greyscale
. (please see above for the rest of the claim 17 recitation).
23.	US patent claims are drawn to a method of ameliorating a sing or symptom associated with impaired pancreatic function in a subject in need thereof, comprising administering to the subject a peptide or an analog of claim 1 (see claim 6); a method for ameliorating a sign or symptom associated with impaired pancreatic function in a subject in need thereof, comprising administering to the subject a peptide or an analog of claim 11 (see claim 16); a method for ameliorating a sign or symptom associated with impaired pancreatic function in a subject in need thereof, comprising administering to the subject a peptide or an analog of claim 21 (see claim 24); a method for ameliorating a sign or symptom associated with impaired pancreatic function in a subject in need 
As evidenced by Levetan et al teach that “some embodiments of the present invention provide methods of treating a disease or condition associated with impaired pancreatic function in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of HIP2, or an analog or derivative thereof. In some embodiments, the disease or condition associated with impaired pancreatic function is selected from the group consisting of: type 1 diabetes, new onset type 1 diabetes, type 2 diabetes, Latent Autoimmune Diabetes in Adults, pre-diabetes, impaired fasting glucose, fasting hyperinsulinemia, impaired glucose tolerance, insulin resistant syndrome, insulin deficiency, metabolic syndrome, obesity, anorexia, bulimia, neuropathic pain, pancreatitis, pancreatic cancer, hyperlipidemia, hypertriglyceridemia, eating disorders, anovulatory cycles, lack of or diminished insulin production resulting in aberrant glucose metabolism, and polycystic ovarian syndrome. In further embodiments, the disease or condition associated with impaired pancreatic function is selected from the group consisting of: type 1 diabetes, type 2 diabetes, Latent Autoimmune Diabetes in Adults, pre-diabetes, and metabolic syndrome.” And as evidenced by Merck Manual, pancreatitis is an inflammation that resolves both clinically and histologically (see Merck Manual, “Overview of Pancreatitis”, p. 1, enclosed). 

Please note: the US Patent specification was used to define what conditions are encompassed under “impaired pancreatic function”.

Response to Applicant’s Arguments
25.	Applicant did not respond to this rejection.
26.	Until a properly executed terminal disclaimer is filed and approved by the Office, Double Patenting rejection is maintained.

New Rejection
35 U.S.C. 112(b)
27.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



29.	Claim 17 recites, “…composition comprising an  islet neogenesis associated protein (INGAP-PP) peptide selected from: 
    PNG
    media_image8.png
    332
    527
    media_image8.png
    Greyscale
… The metes and bounds of the claim is unclear if the peptides listed in Table 2 are the only peptides that are being selected from since the claim is reciting an open language of “selected from”. Applicant can overcome this rejection by amending the claim to recite, “…selected from the group consisting of…” to make the claim proper.


CONCLUSION
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JULIE HA/Primary Examiner, Art Unit 1654